UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Amendment No. 3 Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 MEDAREX, INC. (Name of Subject Company (Issuer)) PUMA ACQUISITION CORPORATION (Offeror) A Wholly Owned Subsidiary of BRISTOL-MYERS SQUIBB COMPANY (Offeror) (Names of Filing Persons (identifying status as offeror, issuer or other person)) COMMON STOCK, $0.01 PAR VALUE (Title of Class of Securities) (CUSIP Number of Class of Securities) Sandra Leung, Esq.
